Case 2:20-cv-07277-GW-AFM Document 15 Filed 09/17/20 Page 1 of 1 Page ID #:68



    1

    2
                                                                              JS-6
    3

    4

    5

    6

    7

    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10

   11    ALTERNA CAPITAL                         Case No. CV 20-7277-GW-AFMx
         SOLUTIONS LLC,
   12
                            Plaintiff,
   13                                              ORDER TO DISMISS WITHOUT
                v.                                 PREJUDICE
   14
         LOUIS ARRIOLA,
   15
                            Defendant.
   16

   17

   18
               Based upon the stipulation between the parties and their respective counsel,
   19
        it is hereby ORDERED that this action is dismissed without prejudice in its
   20
        entirety.
   21

   22
               IT IS SO ORDERED.
   23

   24
        Dated: September 17, 2020
   25
                                               _________________________________
   26
                                               HON. GEORGE H. WU,
   27                                          UNITED STATES DISTRICT JUDGE
   28
